DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed March 12, 2021.
Please note, claims 1-4, 6-11, 13-18, 20-23 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 9-10, Applicant argues that the cited reference fail to teach the amended limitations.
As to the above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-8, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2014/0006012) further in view of Smyros et al. (US Pub. No. 2010/0042602)


Regarding claim 1, Zhou teaches a method for identifying named entities in a question received in a question and answer system, the method comprising:
‘processing an input data set associated with a user to create records having named entity fields’ as parsing and named entity detection (¶0018, 0021)
‘indexing the records to create a named entity index’ as indexing a number of matched points between the candidate’s tagging and the anchor text in all knowledge base pages for terms that appear in the natural language question (¶0108)
‘receiving the question by the question and answer system’ as receiving a natural language question from a user looking for an answer to the question (¶0015)
‘constructing, via a named entity controller, a search query using all words in the question’ as extracting query units from all the words used in the question to formulate a search query (¶0019)
‘searching, via the named entity controller, a named entity index for records that include named entity fields associated with certain of the words in the question’ as executing one or more search queries to extract or determine and rank one or more candidate answers from the search results from an index including named entities (¶0021)
‘determining, via the named entity controller, a search score for each of the records based, at least in part, on how closely words in the question match a field of the record’ as determining a feature function value including of a similarity between the result snippet and the natural language query (¶0108-115)
‘determining, via the named entity controller, a weighted score for each of the records based, at least in part, on where the words in the question are positioned in the question’ as calculating a candidate score which is a dot-product of feature function values and the corresponding weights, depending on how the words are presented in the question (¶0016-18; 0090) 
‘creating, via the named entity controller, a list of records including one or more of the records whose weighted score is above a threshold score’  (¶0044)
‘providing, via the named entity controller, the list of records for use in answering questions in the question and answer system’  (¶0044)
Zhou fails to explicitly teach:	‘updating the records, including deleting at least one record and creating at least one additional record, based, at least in part, on changes to the input data set associated with the user’
‘re-indexing the records according to the updating’
Smyros teaches:
‘indexing the records to create a named entity index’ as indexing data to be searched by the user (¶0042)	‘updating the records, including deleting at least one record and creating at least one additional record, based, at least in part, on changes to the input data set associated with the user’ as modifications, including additions and deletions, made to documents of a repository (¶0078)
‘re-indexing the records according to the updating’ as reindexing according to the modifications (¶0078)
Smyros’ would have allowed Zhou’s to efficiently return the most relevant information to a user (¶0009)

	
	
Regarding claim 6, Zhou teaches ‘wherein the question is in natural language form.’ (¶0015)

Regarding claim 7, Zhou teaches ‘wherein the question is received from the user via a network interface.’ (¶0039)

Regarding claim 8, Zhou teaches a computer readable medium including computer executable program code for identifying named entities in a question, the computer executable program code comprising:
‘program code to process an input data set associated with a user to create records having named entity fields’ as parsing and named entity detection (¶0018, 0021)
‘program code to index the records to create a named entity index’ as indexing a number of matched points between the candidate’s tagging and the anchor text in all knowledge base pages for terms that appear in the natural language question (¶0108)
‘program code to receive the question by the question and answer system’ as receiving a natural language question from a user looking for an answer to the question (¶0015)
‘program code to constructing, via a named entity controller, a search query using all words in the question’ as extracting query units from all the words used in the question to formulate a search query (¶0019)
‘program code to search, via the named entity controller, a named entity index for records that include named entity fields associated with certain of the words in the question’ as executing one or more search queries to extract or determine and rank one or more candidate answers from the search results from an index including named entities (¶0021)
‘program code to determine, via the named entity controller, a search score for each of the records based, at least in part, on how closely words in the question match a field of the record’ as determining a feature function value including of a similarity between the result snippet and the natural language query (¶0108-115)
‘program code to determine, via the named entity controller, a weighted score for each of the records based on where the words in the question are positioned in the question’ as calculating a candidate score which is a dot-product of feature function values and the corresponding weights, depending on how the words are presented in the question (¶0016-18; 0090)
program code to create, via the named entity controller, a list of records including one or more of the records whose weighted score is above a threshold score’ (¶0044)
‘program code to provide, via the named entity controller, the list of records for use in answering questions in the question and answer system’ (¶0044)
Zhou fails to explicitly teach:	‘program code to update the records, including deleting at least one record and creating at least one additional record, based, at least in part, on changes to the input data set associated with the user’
‘program code to re-index the records according to the updating’
Smyros teaches:
‘program code to the records to create a named entity index’ as indexing data to be searched by the user (¶0042)	‘program code to update the records, including deleting at least one record and creating at least one additional record, based, at least in part, on changes to the input data set associated with the user’ as modifications, including additions and deletions, made to documents of a repository (¶0078)
‘program code to re-index the records according to the updating’ as reindexing according to the modifications (¶0078)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Smyros’ would have allowed Zhou’s to efficiently return the most relevant information to a user (¶0009)


Regarding claim 13, Zhou teaches ‘wherein the question is in natural language form.’ (¶0015)

Regarding claim 14, Zhou teaches ‘wherein the question is received from the  user via a network interface.’ (¶0039)

Regarding claim 15, Zhou teaches a system comprising:
‘one or more processors’ (¶0030)
‘one or more computer readable storage mediums including program code
executable on at least one of the one or more processors, the program code for identifying named entities in a question, the computer executable program code including:
program code to process an input data set associated with a user to create records having named entity fields’ as parsing and named entity detection (¶0018, 0021)
‘program code to index the records to create a named entity index’ as indexing a number of matched points between the candidate’s tagging and the anchor text in all knowledge base pages for terms that appear in the natural language question (¶0108)


program code to receive the question by the question and answer system’ as receiving a natural language question from a user looking for an answer to the question (¶0015)
‘program code to constructing, via a named entity controller, a search query using all words in the question’ as extracting query units from all the words used in the question to formulate a search query (¶0019)
‘program code to search, via the named entity controller, a named entity index for records that include named entity fields associated with certain of the words in the question’ as executing one or more search queries to extract or determine and rank one or more candidate answers from the search results from an index including named entities (¶0021)
‘program code to determine, via the named entity controller, a search score for each of the records based, at least in part, on how closely words in the question match a field of the record’ as calculating a candidate score which is a dot-product of feature function values and the corresponding weights, depending on how the words are presented in the question (¶0016-18; 0090)
‘program code to determine, via the named entity controller, a weighted score for each of the records based on where the words in the question are positioned in the question’ as calculating a candidate score which is a dot-product of feature function values and the corresponding weights, depending on how the words are presented in the question (¶0016-18; 0090)
‘program code to create, via the named entity controller, a list of records including one or more of the records whose weighted score is above a threshold score’  (¶0044)
‘program code to provide, via the named entity controller, the list of records for use in answering questions in the question and answer system’ (¶0044)
Zhou fails to explicitly teach:	‘program code to update the records, including deleting at least one record and creating at least one additional record, based, at least in part, on changes to the input data set associated with the user’
‘program code to re-index the records according to the updating’
Smyros teaches:
‘program code to the records to create a named entity index’ as indexing data to be searched by the user (¶0042)	‘program code to update the records, including deleting at least one record and creating at least one additional record, based, at least in part, on changes to the input data set associated with the user’ as modifications, including additions and deletions, made to documents of a repository (¶0078)
‘program code to re-index the records according to the updating’ as reindexing according to the modifications (¶0078)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Smyros’ would have allowed Zhou’s to efficiently return the most relevant information to a user (¶0009)

Regarding claim 20, Zhou teaches ‘wherein the question is in natural language form.’ (¶0015)

Regarding claim 22, Smyros teaches ‘wherein the updating and the re-indexing can occur automatically, at run time, in response to the changes to the input data set associated with the user’ (¶0078)

Claim 2, 9, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2014/0006012) further in view of Qureshi et al. (US Pub. No. 2014/0229481)

Regarding claim 2, Zhou fails to explicitly teach ‘wherein the weighted score is higher as the words in the question are positioned closer to a beginning of the question’
Qureshi teaches ‘wherein the weighted score is higher as the words in the question are positioned closer to a beginning of the question’ (¶0084)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Qureshi’s would have allowed Zhou’s to improve finding data relevant to a search request (¶0008)

	
Regarding claim 9, Zhou fails to explicitly teach ‘wherein the weighted score is higher as the words in the question are positioned closer to a beginning of the question’
Qureshi teaches ‘wherein the weighted score is higher as the words in the question are positioned closer to a beginning of the question’ (¶0084)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Qureshi’s would have allowed Zhou’s to improve finding data relevant to a search request (¶0008)

Regarding claim 16, Zhou fails to explicitly teach ‘wherein the weighted score is higher as the words in the question are positioned closer to a beginning of the question’
Qureshi teaches ‘wherein the weighted score is higher as the words in the question are positioned closer to a beginning of the question’ (¶0084)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Qureshi’s would have allowed Zhou’s to improve finding data relevant to a search request (¶0008)

‘ wherein the input data set associated with the user is private to the user, having one or more named entity fields not included in publicly available named entity data’ (¶0087)
	
Claim 3, 10, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2014/0006012) further in view of Harrison et al. (US Pub. No. 2003/0069880)

Regarding claim 3, Zhou fails to explicitly teach ‘wherein the search score is higher as more words in the question match the field of the record’
Harrison teaches ‘wherein the search score is higher as more words in the question match the field of the record’ (¶0041)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Harrison’s would have allowed Zhou’s to improve querying in response to natural language queries (¶0002)

Regarding claim 10, Zhou fails to explicitly teach ‘wherein the search score is higher as more words in the question match the field of the record’
Harrison teaches ‘wherein the search score is higher as more words in the question match the field of the record’ (¶0041)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Harrison’s would have allowed Zhou’s to improve querying in response to natural language queries (¶0002)

Regarding claim 17, Zhou fails to explicitly teach ‘wherein the search score is higher as more words in the question match the field of the record’
Harrison teaches ‘wherein the search score is higher as more words in the question match the field of the record’ (¶0041)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Harrison’s would have allowed Zhou’s to improve querying in response to natural language queries (¶0002)

Regarding claim 23, Harrison teaches ‘wherein creating the list of records further comprises preserving, via the named entity controller, a record having a field with the most matching adjacent words from the question’ (¶0041)

Claim 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2014/0006012) further in view of Belakovskiy et al. (US Pub. No. 20140114942)

Regarding claim 4, Zhou fails to explicitly teach further comprising:
‘receiving the named entity index as one or more tables’ 
‘extracting unique data values from each column of the one or more tables’ 
‘for each of the unique data values, creating a record in the named entity index, wherein the record includes one of the unique data values, a lexical clue for the one of the unique data values, and an entity type’ 
Belakovskiy teaches:
‘receiving the input data set as one or more tables’ (¶0040)
‘extracting unique data values from each column of the one or more tables’(¶0021)
‘for each of the unique data values, creating a record in the named entity index, wherein the record includes one of the unique data values, a lexical clue for the one of the unique data values, and an entity type’ (¶0020)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Harrison’s would have allowed Belakovskiy’s to improve search efficiency (¶0004)

Regarding claim 11, Zhou fails to explicitly teach further comprising:
‘receiving the named entity index as one or more tables’ 
‘extracting unique data values from each column of the one or more tables’ 
‘for each of the unique data values, creating a record in the named entity index, wherein the record includes one of the unique data values, a lexical clue for the one of the unique data values, and an entity type’ 
Belakovskiy teaches:
‘receiving the input data set as one or more tables’ (¶0040)
‘extracting unique data values from each column of the one or more tables’(¶0021)
‘for each of the unique data values, creating a record in the named entity index, wherein the record includes one of the unique data values, a lexical clue for the one of the unique data values, and an entity type’ (¶0020)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Harrison’s would have allowed Belakovskiy’s to improve search efficiency (¶0004)


Regarding claim 18, Zhou fails to explicitly teach further comprising:
‘receiving the named entity index as one or more tables’ 
‘extracting unique data values from each column of the one or more tables’ 
‘for each of the unique data values, creating a record in the named entity index, wherein the record includes one of the unique data values, a lexical clue for the one of the unique data values, and an entity type’ 
Belakovskiy teaches:
‘receiving the named entity index as one or more tables’ (¶0040)
‘extracting unique data values from each column of the one or more tables’(¶0021)
‘for each of the unique data values, creating a record in the named entity index, wherein the record includes one of the unique data values, a lexical clue for the one of the unique data values, and an entity type’ (¶0020)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Harrison’s would have allowed Belakovskiy’s to improve search efficiency (¶0004)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.